Citation Nr: 0309363	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Service connection was previously denied for a nervous 
condition in an August 1979 rating decision.  The basis of 
the denial of benefits was that a nervous condition existed 
prior to service and is considered a constitutional or 
developmental abnormality.  The veteran was notified of that 
decision by a letter dated in September 1979.  He did not 
initiate a timely appeal after notification from that 
determination.  The veteran attempted to reopen his claim for 
service connection in March 1985.  By a letter dated in 
February 1987, the veteran was advised that service 
connection had been denied previously for a nervous 
condition.  In addition, he was advised that in order to 
reopen the claim, he must submit evidence not previously 
considered showing that the condition was incurred in or 
aggravated by active duty.  Parenthetically, the Board notes 
that in its March 1988 decision, the Board found that the 
veteran did not submit a timely appeal to the denial of 
service connection for a nervous condition.  

The originating agency, in a December 1991 rating decision, 
denied entitlement to service connection for a nervous 
condition, finding that no new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for a nervous condition.  The veteran was notified 
of that determination by correspondence dated in January 
1992.  

The veteran attempted to reopen his claim for service 
connection in January 2000.  The denial status of the 
veteran's claim was confirmed and continued by the 
originating agency in its May 2000 rating decision.  The 
veteran was notified of that decision by correspondence dated 
in June 2000.  

In June 2001, the Board found that additional evidence 
received since the RO's December 1991 decision was new and 
material and reopened the veteran's claim, remanding at the 
same time for additional development.  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its June 2001 remand.  

The Board notes that the veteran requested an RO hearing in 
August 2000.  The RO scheduled a hearing for December 2000, 
and notified the veteran of this date by correspondence, 
dated in November 2000.  However, the veteran did not report 
to his scheduled hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has a personality disorder that is not 
contemplated in the law pertaining to compensation benefits.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service; a personality 
disorder is not a condition for which service connection may 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the May 
2000 and July 2000 rating decisions, the August 2000 
statement of the case, and the June 2001 Board remand.  He 
was told specifically that there was no evidence showing that 
showed that he currently has an acquired psychiatric 
disability that is related to injury, disease or event noted 
during his military service.  The RO also notified him by 
letters dated July 2001 and April 2002 that he needed to 
evidence in support of his claim, such as statements from 
doctors who treated him for the condition at issue.  Specific 
evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on remand in June 2001.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in July 2001 and April 2002, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records.  The RO also 
attempted to obtain copies of the veteran's Social Security 
Administration (SSA) records.  However, the record reflects 
that the veteran's SSA records are no longer available as 
they were destroyed in a fire in November 1998.  The Board 
notes in addition that a July 2000 statement was received 
from the program manager of Rosenblum Mental Health Center, 
located in Hammond, Louisiana.  This statement is to the 
effect that the veteran had been treated from 1975 to 1982 
for chronic and acute psychiatric illness.  However, the 
veteran's record was closed in 1983 and the treatment records 
were destroyed.  Private treatment reports from Rosenblum 
Mental Health Center were also obtained.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation. See 38 C.F.R. § 3.303(c) (2000).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service. VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
and remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction examination 
report showing no abnormality, reports of evaluation during 
service that showed normal findings and a medical history of 
some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease  or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000), 67 Fed Reg. 216 at 67792-67793 (November 7, 2002), to 
be codified at 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Contentions

The veteran contends that he is entitled to service 
connection for a nervous condition.  In a February 2002 
statement reported that he did not have medical problems 
before he was in the service, and stated that he developed a 
nervous condition for which he was hospitalized at the 
Oakland Naval Hospital in 1973 for about 6 weeks.  Later, in 
August 1974, the veteran was hospitalized with at Camp 
LeJuene, North Carolina.  After service, the veteran was 
admitted to a private mental hospital, named Rosenblum and 
sought treatment at a VA medical facility.  It is the 
veteran's contention that he has had a chronic mental 
condition since his discharge from the military and 
consequently is entitled to service connection.  In the 
alternative, the veteran's representative has argued that the 
veteran is entitled to service connection based on 
aggravation of a preexisting personality disorder.  

Factual Background

Service medical records showed that, at the June 1972 
enlistment examination, the veteran reported being 
occasionally nervous but denied taking any medication for his 
symptoms. His psychiatric evaluation was normal.  In June 
1973, the veteran was hospitalized with an admitting 
diagnosis of anxiety neurosis, and a discharge diagnosis of 
emotionally unstable personality disorder, manifested by 
identification with chronically anxious mother and somatizing 
father with a family history of instability and neuropathic 
traits in childhood including temper tantrums, shaking 
spells, and authority conflicts at school.  He was 
hospitalized in the Oakland Naval Hospital in November 1973 
with anxiety and multiple somatic complaints as indicated in 
a medical report to the Physical Evaluation Board in October 
1974.  An emotionally unstable personality disorder was 
diagnosed.   

The October 1974 medical report to the Physical Evaluation 
Board showed the veteran was hospitalized at Camp LeJeune, 
North Carolina, with an admitting diagnosis of depression and 
suicide attempt.  A mental status examination showed he was 
severely depressed and his affect was quite constricted in 
that range.  At the time of admission, he reported persistent 
suicidal ideation which appeared to be a genuine expression 
of his pent up feelings of worthlessness and rage.  Following 
a period of observation, evaluation, and treatment, a 
conference of staff psychiatrists reviewed the available 
records and agreed that he was recovering from an illness of 
psychoneurotic proportions but that he also had a 
longstanding, inherent, and pre-existing pathological 
disorder, which precluded him from further useful service in 
the Marine Corps.  The primary diagnosis was a recovering 
acute and severe depressive reaction, which did not exist 
prior to service.  A secondary diagnosis of chronic, 
moderately severe emotionally unstable personality disorder 
which existed prior to service was also made.  In addition, a 
third diagnosis of moderately severe habitual and chronic 
excessive drinking was made.  

According to available post-service medical records, in May 
1975, the veteran was accorded a VA psychiatric examination.  
The report of this evaluation included a diagnosis of an 
emotionally unstable personality disorder.

During a VA psychiatric examination completed in July 1979, 
the veteran gave a history of inservice psychiatric 
hospitalizations.  He also reported postservice private 
treatment for emotional disturbance which he characterized as 
depression and difficulty coping.  The examiner diagnosed a 
borderline personality disorder based on manifestations of a 
blunted affect, episodic psychotic behavior, episodic 
suicidal ideation, sleep and appetite disturbances, diffuse 
anxiety, and social isolation.  

A report of a VA psychiatric examination conducted in 
September 1985 reflects a diagnoses of probable anti-social 
personality disorder, probable continuous alcohol abuse, and 
mixed substance abuse in remission.  The examiner also 
provided an additional diagnosis of an adjustment disorder 
with a depressed mood.  Also, a report of a July 1986 VA 
psychiatric examination contained a diagnosis of a partially 
compensated dysthymic disorder as well as the examiner's 
conclusion that the veteran did not have any current 
psychiatric disability.  

Copies of relevant private medical records include an intake 
report dated in March 1978 from a student social worker who 
noted that the veteran appeared to be emotionally disturbed 
and to have an hysterical personality.  Between 1977 and 
1991, the veteran received treatment at a private mental 
health clinic and substance abuse center.  The discharge 
summary is dated in January 1988 and February 1989 contain 
Axis I diagnoses of an adjustment disorder with depressed 
mood and Axis II diagnoses of an anti-social personality 
disorder.

The veteran underwent VA examination in May 2002 for the 
purpose of determining the nature and etiology of any 
existing acquired psychiatric disability.  Following a 
longitudinal review of the vetran's record, the examiner 
reached the following diagnoses:  

Axis I: 
1.	Alcohol dependence continuous.
2.	Polysubstance abuse.
3.	Intermittent substance induce[d] mood disorder.
4.	Multiple episodes of adjustment reaction with depressed 
mood.

Axis II:
      Personality disorder, not otherwise specified with 
borderline and antisocial 
traits.

The examiner stated:

I concur with the notion that his affective 
disturbances have been part of an underlying 
personality disorder.  The question is to whether 
or not his disorder was incurred or aggravated 
during the course of medical [military] service.  
It is quite obvious from the inherent history of 
personality disorders that they are developmental 
and not incurred during a specific point in time 
especially during adulthood.  It is conceivable 
that his military service did aggravate his 
affective symptoms associated with his personality 
disorder, although it does not precludes (sic) nor 
cause them to manifest themselves.  As is the case 
with personality disorders, any life stressors are 
expected to result in exacerbation of symptoms.  

This opinion is credible as it was based on a review of the 
entire clinical record.  In addition, this opinion was not 
refuted by any credible evidence in the record.  


Analysis

The Board notes that the veteran's condition was first 
identified as moderately severe emotionally unstable 
personality disorder during the veteran's service, however, 
the veteran is advised that personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 
4.9 (2001); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  Service connection may 
not be granted on a direct basis because the law does not 
permit it.  

With respect to the representative's alternative argument of 
service connection by way of aggravation, it is significant 
to note that, the presumption of soundness on entrance into 
active service is rebutted by clear an unmistakable evidence 
of preexisting a personality disorder.  Temporary or 
intermittent flare-ups during service of a preexisting 
disease or injury are not considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
38 C.F.R. § 3.306(b) (2001).  Where the record establishes 
that a disease or injury did not undergo a permanent increase 
in disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply. 
Davis v. Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 2001); 
Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  The 
presumption of soundness may be overcome by later medical 
opinion based upon statements made by the veteran about the 
pre-service history of his condition.  Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000).

In this case, the medical record demonstrates that his severe 
emotionally unstable personality disorder pre-existed 
service.  The medical record does not demonstrate that the 
veteran's personality disorder evolved into an acquired 
psychiatric disability superimposed on the personality 
disorder.  As noted above, service connection may not be 
granted for a personality disorders as they are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  Insomuch as the evidence 
shows that the veteran did not have a psychiatric disability 
in service, there can be no basis for allowing service 
connection on the basis of aggravation.  

Turning next to the comments made by the VA examiner, who in 
his report of May 2002, stated that it was "conceivable" 
that the veteran's military service aggravated the symptoms 
associated with his personality disorder.  He also observed 
that life stressors were expected to result in an 
exacerbation of symptoms.  The Board finds that the 
aggravation of symptoms associated with a personality 
disorder is not equivalent to the aggravation of a disability 
for which service connection may be legally granted.  That 
said, the fact that such a connection is "conceivable" is 
speculative.  It is a basic principle of adjudication that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§13.102 (2002).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculation at best, even where one physician opined that it 
was probably that the veteran's lung cancer was related to 
service radiation exposure).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have psychiatric disorder that is related to injury, disease 
or event of his military service.  Therefore, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

